Name: Council Decision (CFSP) 2018/1247 of 18 September 2018 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: politics and public safety;  Africa;  social affairs
 Date Published: 2018-09-19

 19.9.2018 EN Official Journal of the European Union L 235/7 COUNCIL DECISION (CFSP) 2018/1247 of 18 September 2018 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) establishing a European Union CSDP mission in Niger to support the capacity building of the Nigerien security actors to fight terrorism and organised crime (EUCAP Sahel Niger). (2) The Council extended the Mission until 15 July 2018 through Decision (CFSP) 2016/1172 (2) and provided it with a financial reference until the same date through Decision (CFSP) 2017/1253 (3). Furthermore, the Council extended the Mission and its financial reference amount until 30 September 2018 through Decision (CFSP) 2018/997 (4). (3) On 28 June 2018, the European Council adopted conclusions on migration. (4) Following the Strategic Review of the Mission, the Political and Security Committee recommended that the mandate of EUCAP Sahel Niger be amended and extended by two years. (5) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union. (6) Decision 2012/392/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/392/CFSP shall be amended as follows: (a) Articles 1, 2 and 3 are replaced by the following: Article 1 Mission The Union establishes a European Union CSDP mission in Niger to support the capacity building of the Nigerien security actors to fight terrorism and organised crime (EUCAP Sahel Niger), including with a view to improving their capacity to control and fight irregular migration and reduce the level of associated crime. Article 2 Objectives In the context of the implementation of the European Union strategy for Security and Development in the Sahel, EUCAP Sahel Niger shall aim at enabling the Nigerien authorities to develop the necessary strategic frameworks and further operationalise existing strategies. EUCAP Sahel Niger shall also aim at contributing to the development of an integrated, multidisciplinary, coherent, sustainable and human-rights approach among the various Nigerien security actors in the fight against terrorism and organised crime. It shall also assist the Nigerien central and local authorities and security forces in developing policies, techniques and procedures to effectively control and fight irregular migration. Article 3 Tasks 1. In order to fulfil the objectives set out in Article 2, EUCAP Sahel Niger shall: (a) improve cooperation between different actors in Niger in the security domain and support the development of strategic frameworks and further operationalise existing strategies in that field; (b) strengthen the Nigerien security forces capacity in the fight against terrorism and organised crime through advice, training and where appropriate mentoring; (c) assist the Niger security forces in developing the procedures and techniques to effectively control and fight irregular migration and reduce the level of associated crime by providing strategic advice and training, including on border control, in support of the Union's objectives on migration; (d) facilitate regional and international coordination in the fight against terrorism, organised crime and irregular migration. 2. EUCAP Sahel Niger shall focus on the activities referred to in paragraph 1 which contribute to improving the control of the territory of Niger, including in coordination with the Nigerien Armed Forces. 3. In discharging its tasks, EUCAP Sahel Niger shall aim at ensuring that Niger's capability to fight terrorism and organised crime are developed in a sustainable way, in particular through improvements to Niger's human resources management, logistics and training policies in that field. 4. EUCAP Sahel Niger shall not carry out any executive function.; (b) In Article 13(1), the following sub-paragraph is added: The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 1 October 2018 to 30 September 2020 shall be EUR 63 400 000.; (c) In Article 16, the second sentence is replaced by the following: It shall apply until 30 September 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision (CFSP) 2016/1172 of 18 July 2016 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 193, 19.7.2016, p. 106). (3) Council Decision (CFSP) 2017/1253 of 11 July 2017 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 179, 12.7.2017, p. 15). (4) Council Decision (CFSP) 2018/997 of 13 July 2018 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 178 of 16.7.2018, p. 7).